Citation Nr: 0122490	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  00-06 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of frostbite of the right foot. 

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of frostbite of the left foot. 

3.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the lumbar spine.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], [redacted]

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

During an April 2001 hearing before the undersigned Board 
member sitting in Washington, DC, the veteran appeared to 
raise the issue of entitlement to service connection for a 
low back disorder other than arthritis.  In this regard, the 
Board notes that an April 1999 VA examination report reflects 
that the veteran had Grade I spondylolisthesis at L5-S1 which 
was most likely secondary to service-connected arthritis of 
the lumbar spine.  The veteran also raised the issues of 
entitlement to service connection for residuals of a head 
injury, an acquired psychiatric disorder, to include post-
traumatic stress disorder, malaria and frostbite of the ears.  
These issues have not been developed for appellate review and 
are referred to the RO for appropriate action.  

In an April 2001 statement to the RO, the veteran's 
representative raised the issue of entitlement to service 
connection for bilateral hearing loss.  This issue is also 
referred to the RO for appropriate action. 

The issue of entitlement to an evaluation in excess of 10 
percent for traumatic arthritis of the lumbar spine will be 
addressed in the remand action following the decision.   



FINDING OF FACT

The veteran's service connected residuals of frostbite of the 
right and left foot are manifested by complaints of burning, 
tingling and pain with objective observations of mild 
paresthesia and numbness of the feet reflecting no more than 
mild symptoms.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for residuals of frostbite of the left foot have not been 
met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.30, 4.104, Diagnostic Code 
7122 (2000).

2.  The criteria for an evaluation greater than 10 percent 
for residuals of frostbite of the right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.30, 4.104, Diagnostic Code 
7122 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) became effective.  VCAA essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, the assistance provided by the Secretary under 
subsection (a) [38 U.S.C.A. § 5103A(a)] is to include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim (38 U.S.C.A. § 5103A(d)(1)).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45, 
629.  Accordingly, in general where the record demonstrates 
that the statutory mandates have been satisfied, the 
regulatory provisions likewise are satisfied. 

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue of entitlement to an 
evaluation in excess of 10 percent for residuals of frostbite 
of the right and left foot discussed herein.  As will be 
elaborated upon further in the discussion below, the evidence 
which is significant to the claims has been obtained to the 
extent possible and the veteran has been afforded a VA 
examination with respect to these claims.  The veteran and 
his representative have been accorded the opportunity to 
present evidence and argument in support of the claims.  
Accordingly, the Board finds sufficient development has taken 
place and it will proceed to a decision on the merits on the 
claims.

Service medical records reflect that in 1952, the veteran had 
frostbite of the feet and was placed on light duty.  A 
January 1952 examination for separation report reflects that 
the veteran's feet were normal.  

In February 1999, the veteran filed a claim at the Columbia, 
South Carolina RO for service connection for residuals of 
frostbite of the feet. 

Medical records, submitted by J.F.P., M.D., C.D.G., M.D., and 
Ouzts-Tinney Chiropractic Center, dating from 1994 to 1997, 
reflect that the veteran complained of having numbness and 
pain in the feet.  An electromyography (EMG) report and nerve 
condition study (NCS) were negative for evidence of 
neuropathy or radiculopathy of the lower extremities.  

An April 1999 VA feet examination report reflects that the 
veteran did not have any complaints with regards to his 
frostbite of the feet.  In this regard, he did not complain 
of any cold sensitization, Raynaud's phenomenon, 
hyperhidrosis, recurrent fungal infection, breakdown, 
ulceration, frostbite scars, disturbance of nails, changes in 
skin color or skin thickening.  However, he complained of 
burning and tingling in the bottom of the feet and toes.  He 
also reported a cold feeling in the feet with no relationship 
to the season.  The examiner noted that the veteran did not 
use any medical devices or wear any extra socks on his feet.  
An examination of the skin in April 1999 revealed normal 
color with no evidence of any edema, temperature changes, 
atrophy, ulceration, or abnormal hair growth.  There was no 
evidence of any fungal infection.  Examination of the nails 
did not reveal any fungal infection or atrophy.  A 
neurological examination revealed that the veteran's reflexes 
were 2+ throughout.  A Babinski's sign was not elicited.  A 
vibratory sensation was slightly decreased on the bottom of 
the feet.  There was loss to touch or pinprick.  Motor 
strength examination revealed no evidence of weakness or 
atrophy.  Tone and bulk were normal.  A vascular examination 
was normal.  There was 2+ dorsalis pedis pulse and posterior 
tibial pulses.  The examiner indicated that he had reviewed a 
prior NCS and an EMG report of the lower extremities, both of 
which were negative for any evidence of neuropathy or 
radiculopathy.  An impression of mild paresthesia and 
numbness of the feet suggestive of peripheral neuropathy was 
recorded by the examiner.  However, the examiner indicated 
that there was no evidence of any peripheral neuropathy which 
was supported by previous EMG and NCS.

A December 1999 VA scar examination report reflects that the 
veteran had good capillary refill to the digits, bilaterally.  
Cranial nerves II through XII were grossly intact.  A 
diagnosis with respect to the service-connected residuals of 
frostbite of the right and left foot was not recorded at that 
time. 

VA medical records, dating from April 1999 to July 2000, 
reflect that the veteran complained of pain, a burning 
sensation and a "pins and needle" sensation in his feet that 
had increased over the years.  When seen in the podiatry 
clinic in January 2000, the veteran's toenails were thick 
yellow, crumbly and elongated.  Pain was not palpable or 
produceable on the left foot.  The veteran was sensitive on 
his right foot dorsolaterally.  A vascular examination was 
2/4, and dorsalis pedis and posterior tibial pulses were 
present, bilaterally.  A complement fixation test was less 
than 5 for toes 1-5, bilaterally.  The veteran's skin 
temperature was warm to cool from tibial tuberosity to toes.  
An assessment of neuropathy secondary to frostbite was 
recorded by the examiner.  Copies of prescription pads, dated 
in July 2000, reflect that the veteran had been prescribed 
topical cream and oral medication for his feet.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4. 
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.
  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (2000).

When a veteran's disability rating claim has been in 
continuous appellate status since the original assignment of 
service connection, the evidence to be considered includes 
all evidence proffered in support of the original claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  However, in 
assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
4.14 must be considered.  That is, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. 4.14; see Fanning v. Brown, 4 Vet. App. 225 (1993). 

The Unites States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2000) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2000).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Ordinarily, the Schedule for Rating Disabilities will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2000).  

Once the evidence has been assembled, it is the Board's 
responsibility to consider the entire record on appeal.  
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107, 38 C.F.R. §§ 3.102, 4.3 (1999).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In June 1999, the RO issued a rating decision in which it 
evaluated the veteran's feet as separately compensable, and 
assigned each a 10 percent evaluation pursuant to 38 C.F.R. 
§ 4.104, Diagnostic Code 7122, effective February 22, 1998.  
In a February 2000 statement of the case, the RO explained 
that separate and compensable evaluations were assigned 
pursuant to the revised regulations.  In this regard, the RO 
indicated that effective January 12, 1998, Note 2 to 
Diagnostic Code 7122 provided that each affected part is to 
be evaluated separately and combined in accordance with 
sections 4.25 and 4.26 of the Rating Schedule.  Therefore, 
the 10 percent disability evaluation assigned to each foot 
was granted one year prior to the date the veteran's claim 
was received by the RO on February 22, 1999.  The 10 percent 
evaluations assigned to each foot have been confirmed and 
continued to the present. 

In accordance with 38 C.F.R. § 4.104, Diagnostic Code 7122, 
the rating criteria for evaluation of residuals of cold 
injuries, arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 20 
percent rating is assigned for arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 10 
percent rating is assigned for arthralgia or other pain, 
numbness, or cold sensitivity.  Note 2 reads that each 
affected part (e.g., hand, foot, ear, nose) is to be 
evaluated separately and the ratings combined in accordance 
with Sections 4.25 and 4.26.  

Considering the criteria under Diagnostic Code 7122 for 
residuals of frostbite of the feet, the evidence of record 
does not indicate that a higher evaluation is warranted.  In 
reaching the foregoing conclusion, an April 1999 VA 
examination report reflects that the veteran complained of 
burning, tingling and a cold sensation of the feet and toes.  
However, that same examination report also reflects that 
there was no clinical evidence of any accompanying tissue 
loss, color changes, hyperhidrosis, or X-ray abnormalities.  
While there was some evidence of decreased vibratory 
sensation in both of his feet, it was described by the 
examiner as slight.  In addition, there was mild paresthesia 
and numbness of the feet with no evidence of any peripheral 
neuropathy or radiculopathy of the lower extremities.  
Therefore, a higher evaluation for the service-connected 
residuals of frostbite of the right and left foot are not 
indicated by the evidence of record. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  In this case, the appellant has 
been awarded a 10 percent disability rating for residuals of 
frostbite of the right and left foot effective February 22, 
1998.  The Board agrees.  As discussed above, the evidence 
does not support the assignment of a higher disability rating 
pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7122.

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996); see 
also VAOPGCPREC 6-96. 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

The veteran has not specifically identified any factors which 
may be considered to be exceptional or unusual, and the Board 
has been similarly unsuccessful. An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The evidence does not show that the manifestations of the 
veteran's service-connected residuals of frostbite of the 
right and left foot interfere with his employment, and there 
is no evidence of hospitalization for either of the service-
connected disabilities.  As noted above, the record reflects 
that there was mild paresthesia and numbness of the feet with 
no evidence of peripheral neuropathy.  Such symptomatology is 
precisely contemplated by the currently assigned schedular 
disability ratings.  

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual service-connected 
disability picture.  Accordingly, extraschedular evaluations 
are not warranted. 


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of frostbite of the right foot is denied. 

Entitlement to a rating in excess of 10 percent for residuals 
of frostbite of the left foot is denied.


REMAND

As noted previously, VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) which 
is effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45, 629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied. 

The veteran contends that he has a sharp pain in his back 
which radiates down his legs.  He maintains the because of 
the back pain he has difficulty getting dressed and bending 
over.  He contends that he was given codeine by VA in order 
to relieve the pain. 

The Board notes that the veteran has not been afforded a VA 
examination with respect to his traumatic arthritis of the 
lumbar spine in order to provide an adequate assessment of 
the functional impairment due to incoordination, weakened 
movement and excess fatigability, and to adequately assess 
the functional loss due to pain, particularly functional loss 
during flare-ups.  See 38 C.F.R. §§ 4.40, 4. 45 (2000) and 
DeLuca v. Brown, 8 Vet. App. 202 (1999).  In this regard, VA 
has a duty to assist the veteran in the development of all 
facts pertinent to his claim, including obtaining VA 
examinations which are adequate for adjudication, as well as 
the duty to obtain all relevant treatment records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990). 

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who may 
possess additional records pertinent to 
the issue of   entitlement to an 
evaluation in excess of 10 percent for 
traumatic arthritis of the lumbar spine.  
When the requested information and any 
necessary authorization are received, the 
RO should attempt to obtain a copy of all 
indicated records which are not already 
associated with the claims file.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of the 
outstanding medical records. 

3.  Then, the RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the current degree of impairment from the 
service-connected traumatic arthritis of 
the lumbar spine.  The claims file, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  Any necessary tests or 
studies, including X-rays, should be 
conducted, and all findings should be 
reported in detail.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected traumatic arthritis of 
the lumbar spine.  In reporting the 
results of range of motion testing, the 
examiner should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  The examiner should 
identify any sensory impairment present.  
Tests of joint movement against varying 
resistance should be performed.  The 
extent of any atrophy, sensory 
impairment, incoordination, weakened 
movement and excess fatigability on use 
should be described by the examiner.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  The 
examiner should provide an opinion on the 
impact of the service-connected 
disability on the veteran's ability to 
work. 

The examiner should also provide 
supporting rationale for each opinion 
expressed.

4.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
requirements of VCAA.  

5.  Then, the RO should readjudicate the 
issue of entitlement to an evaluation in 
excess of 10 percent for traumatic 
arthritis of the lumbar spine taking into 
consideration Fenderson v. West, 12 Vet. 
App. 119 (1999).  The RO should also 
consider whether the case should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration. 

6.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
appellant and his representative, and 
they should be afforded an appropriate 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



